Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on August 20th, 2021 has overcome all the following rejections/objections:
The objection to the Abstract has been withdrawn.
The objections to Claims 1, 8, 12, and 18-19 has been withdrawn.
The rejections of Claims 8 and 10 under 35 U.S.C. 112(b) has been withdrawn

Response to Arguments
Applicant's arguments filed August 20th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Profio (US 2019/0231288 A1; hereafter: Profio) does not teach “timing information indicating timing of a transition from the first pre-scan to a first main scan” and “information indicating appropriateness of the timing”. Examiner respectfully disagrees. Applicant’s points to ¶41 of Profio where Profio teaches a timing prediction and argues that the disclosed timing prediction is not actual timing information. However, in ¶41 of Profio, timing prediction is listed as one of a plurality of exemplary and non-limiting examples. Therefore, it would be logical and expected to include actual timing information from a previous scan as one of the plurality of examples. Furthermore, Profio additionally teaches in ¶42, 47 and 51 that the trained model is generated using training data containing a plurality of information, including information about a contrast-enhanced scan, scan time, and receives inputs about a scout scan. Therefore, Profio teaches “information indicating timing of a transition from the first pre-scan to a first main scan”. Profio additionally teaches “appropriateness of the timing” with confidence level disclosed in ¶41, and differentiating of models based on various information, inclusive of scan time ¶47.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Profio.
Regarding Claim 1, Profio teaches: a medical image diagnostic system comprising processing circuitry (Figures 2 and 3) configured to: acquire a trained model (Figure 3) generated by using, as learning data (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans.”), at least one of (a1) a first group of time-series images acquired by performing a first pre-scan on a first patient injected with a contrast agent in a first examination using the medical image diagnostic system (Figure 3: element 313; ¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”), (a2) a first group of time-series partial images being generated on a basis of the first group of time-series images and corresponding to a first region of interest of the first patient (¶43: “For example, the first model 301 may include a neural network that undergoes unsupervised training to identify monitoring locations 323 based on the scout data 313 and other inputs of the plurality of inputs 310. The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time.”), and (a3) first time-series information indicating signal intensities in the first region of interest generated on a basis of the first group of time-series images (Figure 3: element 312; ¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”), (b) timing information indicating timing of a transition from the first pre-scan to a first main scan in the first examination (Figure 3: element 321; ¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”), and (c) information indicating appropriateness of the timing (Figure 3: element 322; ¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”); and determine, in a second examination different from the first examination, appropriate timing of a transition from a second pre-scan to a second main scan (Figure 3: element 351 or 321: “Timing Prediction) by inputting, to the trained model, at least one of (d1) a second group of time-series images acquired by performing the second pre-scan on a second patient injected with a contrast agent in the second examination different from the first examination (Figure 3: Element 313; ¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”), (d2) a second group of time-series partial images being generated on a basis of the second group of time-series images and corresponding to a second region of interest of the second patient (Figure 3: element 323 and 320; ¶43: “For example, the first model 301 may include a neural network that undergoes unsupervised training to identify monitoring locations 323 based on the scout data 313 and other inputs of the plurality of inputs 310. The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time.”), and (d3) second time-series information indicating signal intensities in the second region of interest generated on a basis of the second group of time-series images (Figure 3: element 310 or 312; ¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”).
Regarding Claim 2, Profio teaches: the medical image diagnostic system according to claim 1, wherein the first group of time-series images is generated by adding a body motion component to a group of time-series original images (¶42: “the image quality metrics may include quantitative metrics which quantify image noise and/or image texture”; a body motion component is consistent with image noise).
Regarding Claim 3, Profio teaches: the medical image diagnostic system according to claim 1, wherein the first time-series information includes information indicating a specific signal value band (¶47: “To model contrast flow, a loss function of the first model 301 and/or second model 31 may be defined in terms of exceeding a level of HU enhancement for a defined contrast-enhanced study”; ¶47: “A loss function is determined for each image set based on the difference from a desired HU enhancement level.”; specific value bands refer to CT values which is consistent with HU). 
Regarding Claim 4, Profio teaches: the medical image diagnostic system according to claim 1, wherein the first group of time-series images is generated by appending an artifact to a group of time-series original images or reducing an artifact from the group of time-series original images (¶42: “the image quality metrics may include quantitative metrics which quantify image noise and/or image texture”; noise and image texture is consistent with artifact”).
Regarding Claim 5, Profio teaches: the medical image diagnostic system according to claim 1, wherein the trained model is generated by using an artifact image exhibiting an artifact appearing in the first time-series images, as learning data (¶42: “the image quality metrics may include quantitative metrics which quantify image noise and/or image texture”; image noise and image texture includes artifacts).
Regarding Claim 6, Profio teaches: the medical image diagnostic system according to claim 1, wherein the information indicating appropriateness includes a difference between the timing of the transition from the first pre-scan to the first main scan and highly appropriate timing (¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”; confidence level describes how good a timing prediction was at starting a main scan which is consistent with the highly appropriate timing”). 
Regarding Claim 7, Profio teaches: the medical image diagnostic system according to claim 1, wherein the information indicating appropriateness is information indicating to which one of options the timing of the transition from the first pre-scan to the first main scan corresponds, the options namely being highly appropriate timing, timing earlier than the highly appropriate timing, and timing later than the highly appropriate timing (¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”; varying confidence level implies that the timing predictions were appropriate or not appropriate”). 
Regarding Claim 8, Profio teaches: the medical image diagnostic system according to claim 7, wherein, on a basis of a set (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans”) made up of information indicating that the timing of the transition from the first pre-scan to the first main scan corresponds to the timing later than the highly appropriate timing (¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”), and at least one image selected from among the first group of time-series images, the first group of time-series partial images, and the first time-series information, as well as the timing information (¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”; ¶43: “For example, the first model 301 may include a neural network that undergoes unsupervised training to identify monitoring locations 323 based on the scout data 313 and other inputs of the plurality of inputs 310. The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time.”), at least one image selected from between the following is generated: (i) a set made up of information (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans”) indicating that the timing of the transition from the first pre-scan to the first main scan corresponds to the highly appropriate timing (¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”), and at least one image selected from among the first group of time-series images having been processed, the first group of time-series partial images having been processed, and the first time-series information having been processed, as well as the timing information having been processed (¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”; ¶43: “For example, the first model 301 may include a neural network that undergoes unsupervised training to identify monitoring locations 323 based on the scout data 313 and other inputs of the plurality of inputs 310. The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time.”); and (ii) a set made up of information (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans”) indicating that the timing of the transition from the first pre-scan to the first main scan corresponds to the timing earlier than the highly appropriate timing (¶41: “The plurality of outputs 320 may include, as exemplary and non-limiting examples, a timing prediction 321 and a confidence level 322 for the timing prediction 321.”), and at least one image selected from among the first group of time-series images having been processed, the first group of time-series partial images having been processed, and the first time-series information having been processed, as well as the timing information having been processed (¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”; ¶43: “For example, the first model 301 may include a neural network that undergoes unsupervised training to identify monitoring locations 323 based on the scout data 313 and other inputs of the plurality of inputs 310. The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time.”), and the trained model is generated by further using the generated set as the learning data (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans”).
Regarding Claim 9, Profio teaches: the medical image diagnostic system according to claim 6, wherein the information indicating appropriateness is acquired on a basis of an examination purpose of the first examination and one or more of the images acquired in the first examination (Figure 3: element 313, 321, and 322; Timing prediction and confidence level are generated from scout data inputted into a model where scout data is consistent with images acquired in the first examination). 
Regarding Claim 10, Profio teaches: the medical image diagnostic system according to claim 1, wherein the trained model is generated for each of plural groups of time-series images that are each made up of a target site of a pre-scan and a target site of a main scan (Figure 3: element 323 and 341; ¶43: “The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time”; monitoring location is consistent with target site).
Regarding Claim 11, Profio teaches: the medical image diagnostic system according to claim 1, wherein the trained model is generated for each of plural image taking methods (¶14: “Though a CT system is described by way of example, it should be understood that the present techniques anticipate useful applications of other known imaging modalities in the related art without deviating from the manner as prescribed”).
Regarding Claim 12, Profio teaches: the medical image diagnostic system according to claim 11, wherein the trained model is generated for each of the plural image taking methods, by using, as the learning data, at least one of (e1) the first group of time-series images categorized in correspondence with the plural image taking methods, (e2) the first group of time-series partial images categorized in correspondence with the plural image taking methods, and the first time-series information categorized in correspondence with the plural image taking methods (¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”; ¶14: “Though a CT system is described by way of example, it should be understood that the present techniques anticipate useful applications of other known imaging modalities in the related art without deviating from the manner as prescribed”).
Regarding Claim 13, Profio teaches: the medical image diagnostic system according to claim 12, wherein the trained model is generated for each of the plural image taking methods, by correcting the information indicating appropriateness of the timing in accordance with the plural image taking methods and using the corrected information as the learning data (¶62: “At 475, method 400 updates the first model and the second model with data from the scan(s) and the indication of image quality. In this way, the execution of method 400 provides a new data point for training the first and second models.”). 
Regarding Claim 14, Profio teaches: the medical image diagnostic system according to claim 1, wherein the timing information is a time at which any of the signal intensities in a region of interest of a patient within the images acquired in the first pre-scan exceeds a threshold value (Figure 4: element 425 or 450; Abstract: “performing the diagnostic scan of the patient at the estimated time responsive to a confidence level of the estimated time above a threshold”; confidence level is based on CT signals).
Regarding Claim 15, Profio teaches: the medical image diagnostic system according to claim 1, wherein the timing information is a time when a predetermined period of time has elapsed since a time at which any one of the signal intensities in a region of interest of a patient within the images acquired in the pre-scan of the first examination exceeded a threshold value (¶54: “At 432, method 400 performs the full diagnostic scan based on the first estimated time as counted by the timer. In some examples, the first estimated time may correspond to the time when the diagnostic scan should begin.”; ¶53: “At 425, method 400 determines if the confidence level is above a threshold confidence level T.sub.C. The threshold confidence level T.sub.C may be selected to ensure that the full diagnostic scan performed based on the estimated time acquires sufficiently reliable data for diagnosis.”).
Regarding Claim 16, Profio teaches: the medical image diagnostic system according to claim 1, wherein the processing circuitry determines a plurality of appropriate times of transitions from the second pre-scan to a plurality of second main scans in the second examination (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans”; the implication here is that the model can receive a plurality of inputs and generate a plurality of outputs). 
Regarding Claim 17, Profio teaches: the medical image diagnostic system according to claim 1, wherein the processing circuitry further corrects the determined timing in accordance with an image taking method used in the second examination (¶62: “At 475, method 400 updates the first model and the second model with data from the scan(s) and the indication of image quality. In this way, the execution of method 400 provides a new data point for training the first and second models.”). 
Regarding Claim 18, Profio teaches: a trained model generating method comprising (Figure 3): an acquiring step of acquiring (a) at least one of (a1) a first group of time-series images acquired by performing a first pre-scan on a first patient injected with a contrast agent in a first examination using a medical image diagnostic system (Figure 3: element 313; ¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”), (a2) a first group of time-series partial images being generated on a basis of the first group of time-series images and corresponding to a first region of interest of the first patient (¶43: “For example, the first model 301 may include a neural network that undergoes unsupervised training to identify monitoring locations 323 based on the scout data 313 and other inputs of the plurality of inputs 310. The monitoring locations 323 comprise one or more regions of interests (ROIs) that may be imaged to evaluate the contrast enhancement at a given time.”), and (a3) first time-series information indicating signal intensities in the first region of interest generated on a basis of the first group of time-series images (Figure 3: element 312; ¶41: “The plurality of inputs 310 may include, as exemplary and non-limiting examples, demographic information 311 corresponding to the patient to be scanned, contrast information 312 regarding the contrast injection for the patient, scout data 313 acquired during ascot scan of the patient, and an EMR 314 of the patient.”); and generating a trained model used for determining appropriate timing of a transition from a second pre-scan to a second main scan in a second examination different from the first examination, by using, as learning data, (a) the at least one of (a1) the first group of time-series images, (a2) the first group of time-series partial images, and (a3) the first time-series information, (b) timing information indicating timing of a transition from the first pre-scan to a first main scan in the first examination, and (c) information indicating appropriateness of the timing (¶42: “The first model 301 is trained with a training dataset containing information from a plurality of contrast-enhanced scans. More specifically, each entry of the training dataset corresponds to a single contrast-enhanced scan, and each entry includes, as exemplary and non-limiting examples, demographic information for a patient, EMR for the patient, the clinical task for the scan, contrast injection settings, the scan and reconstruction settings, diagnostic image sets from the scan, and contrast enhancement over time. In some examples, each entry may further include image quality metrics for the diagnostic images. For example, the image quality metrics may include quantitative metrics which quantify image noise and/or image texture, as well as qualitative metrics which indicate whether the image was useful for diagnosis.”; information from the training data set includes the listed limitations. See ¶41 and 43).
Regarding Claim 19, Claim 19 recites a trained model generating method that is implemented by the apparatus of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Figure 3)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668